ORDER
Per curiam:
Daniel Kilgore was charged with three counts of the class B felony of child molestation in the first degree pursuant to section 566.067.1. Kilgore pled guilty to two counts of child molestation and the State dismissed the third count. The circuit court sentenced Kilgore to twelve years on each count, to be served consecutively, as well as placement in the Sexual Offender Assessment Unit. Following Kilgore’s participation in the Unit’s assessment program, the circuit court declined to grant Kilgore probation under section 559.115.3. Kilgore appeals. We affirm. Rule 84.16(b). A memorandum explaining our decision has been provided to the parties.